PER CURIAM.
The appellant bought this appeal seeking review of an order that granted a motion for summary judgment. However, because the order on appeal did not enter judgment, the order is not final and this Court lacks appellate jurisdiction to review it. Cf. McQuaig v. Wal-Mart Stores, Inc., 789 So.2d 1215 (Fla. 1st DCA 2001). See generally Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995). As the appellant concedes that the instant order is not ap-pealable, the appeal is hereby DISMISSED. This dismissal is without prejudice to the appellant’s right to file a timely notice of appeal once a final order has been entered.
VAN NORTWICK, PADOVANO and HAWKES, JJ., concur.